In|

FILED

SEP 0 7 2010
UNITED STATES DISTRICT COURT C|erk, U.S. Distr;¢t and
FOR THE DISTRICT OF COLUMBIA B¢nk|'|l¢>tcy Courts

JOHN T. PICKERlNG-GEORGE, )
)

Plaintiff, )

)

v. § Civil Acti0n No. / 0 __ /5'07

ATTORNEY GENERAL )
OF THE UNITED STATES, et al., )
)

Defendants. )

MEMORANDUM OPINInN
This matter comes before the C0urt on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint The C0urt will grant the applicati0n, and dismiss the

complaint.

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

l

lt appears that plaintiff has submitted documents to the Attomey General, among other
federal government officials, and that he has not received a response to his submission. He now
claims an entitlement to damages of $45,000 plus an award of attomey fees and costs. The
nature of the documents plaintiff submitted is not clear, and the complaint does not articulate a
basis for plaintiff’ s demand for relief. Nor is the basis for the Court’s jurisdiction stated in the
complaint. F or these reasons, the complaint will be dismissed without prejudice for its failure to

comply with Rule S(a). An Order consistent with this Memorandum Opinion is issued

rap/le

Unité¢{ States Distr`ict Judge

separately.

_ z ¢D
DATE. [L?,,./V 5/7 ”